DETAILED ACTION

Status of Claims

Claims 1-4, 6-7, 9-13, 15-16 & 18-19 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted on 7/26/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  In the response to the previously-presented arguments for this rejection on page 5 of the Action, it is noted that: Applicant then indicates that Paragraph 0049 of the specification was indicated by Applicant as a technical improvement. The practical application or technological improvement, should be the basis for Step 2A prong 2, not prong 1. While the claim indicates that the merchant POS is remote from the transaction server, it's unclear how this meaningfully goes beyond the apply-it standard. This legal standard is incorrect as a matter of law, and withdrawal of the Section 101 rejections is appropriate for this reason alone. Step 2A, prong 1, does involve an examination of the technological improvement. See MPEP § 2106.04 ("Step 2A is a two- prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception 5CE5967.DOCX Page 11 of 15In Reply to USPTO Correspondence of April 26, 2022Attorney Docket No. 08223-1907191 (2127US01)is integrated into a practical application of that exception."). If there is a technological improvement, it is not "directed to" a judicial exception and therefore the inquiry ends before prong 2 is even reached. The analysis in the Office Action improperly combines Step 2A, prong 1, with Step 2A, prong 2, and this is made explicit on page 5 of the Office Action when the concepts of a "technological improvement" (Step 2A, prong 1) and "practical application" (Step 2A, prong 2) are discussed as being the same standard ("[t]he practical application or technological improvement, should be the basis for Step 2A prong 2, not prong 1."). The Guidelines and case law are unequivocal in treating the "technological improvement" (prong 1) as a separate inquiry to the "practical application" (prong 2). MPEP § 2106.04 (describing prong 1 and prong 2 separately). The Court of Appeals for the Federal Circuit has explained the differences between these inquiries, namely, that prong 1 asks whether the claims are directed to a judicial exception OR a technological improvement: In this regard, we must articulate with specificity what the claims are directed to, Thales Visionix Inc. v. United States, 850 F.3d 1343, 1347 (Fed. Cir. 2017), and "ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea." Enfish, 822 F.3d at 1335 ("[S]ome improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as a chip architecture, an LED display, and the like.").  Visual Memory LLC v. Nvidia Corp., 867 F. 3d 1253, 1258 (Fed Cir. 2017) (holding that claims are not directed to an abstract idea since they are directed to a technical improvement). The Enfish and Visual Memory cases are examples in which the analysis does not proceed past the first prong because the specifications explain the improvements that result from the claimed invention, and therefore there is no "abstract idea" for satisfaction of prong 1. 

 
Examiner:  The Examiner has properly performed the analysis of the 2019 PEG in the 101 rejection below, which fails at Step 2A prong 1.  The applicant is referring to a 2017 Federal circuit opinion which doesn’t account for the 2019 PEG.  As explained in the 2019 PEG, the evaluation of Prong two requires the use of considerations such as technological improvements, Prong 1 on the other hand questions whether or not the claim as a whole recites at least “an abstract idea” (judicial exception).  If there is an abstract idea present, then the claim moves on to Prong 2 of Step 2A where the technology improvements are evaluated.  The claim is still directed to an abstract idea, a certain method of organizing human activity”, particular to a commercial or legal operation of processing of a merchant redemption voucher.  


 
 
Issue #2

Applicant:  “the amended claims satisfy Step 2A, prong 2, and Step 2B. For example, the amended claims further specify the practical application of the claimed invention with respect to the involvement of the electronic wallet provider system and API, and through the automatic actions that occur. Under Step 2B, for example, the claims are eligible because they recite a unique arrangement of systems that have not been shown to be routine, conventional, and well-understood by the Office Action. The claims specify an arrangement between a mobile wallet application, mobile device, transaction processing server, merchant point-of-sale system, and issuer bank system, and the amendments provide even further clarification as to the roles and arrangement of such systems. The Federal Circuit has held that "an inventive concept can be found in In Reply to USPTO Correspondence of April 26, 2022Attorney Docket No. 08223-1907191 (2127US01)the non-conventional and non-generic arrangement of known, conventional pieces." See BASCOM Global Internet Services v. AT&T Mobility, 827 F. 3d 1341, 1350 (Fed Cir. 2016).”





Examiner:  Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “apply-it” standard indicated in the rejection (applicant points to the well known and conventional WRC standard, which the Examiner did not apply in the rejection – rendering the argument moot).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Furthermore, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. (MPEP 2106.05 (I))

In Bascom the Courts did not readily lend themselves to a step-one finding that the claims were directed to a non-abstract idea and therefore proceeded to step two of the analysis. In step two of the analysis, the Court concluded the claims in Bascom do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components but described how its particular arrangement of elements is a technical improvement over prior art ways of filtering content by improving the existing technical process. Applicant’s invention differs to that of Bascom because applicant’s invention does nothing significant to differentiate the process from the apply-it standard. Per the 101 rejection below, the claims do not recite significantly more.  

Applicant is requested to provide a detailed explanation for how the particular arrangement of elements (specific to claim limitations) is a technical improvement as it relates to Bascom, and further describe it in relation to specification paragraphs that highlight the technical problem and technical solution.







No Prior Art rejection

Claims 1-4, 6-7, 9-13, 15-16 & 18-19 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Boal (US 20140180793) provides a system and method for the management and recommendation of electronic offers.

Lange (US 20150058109) provides a system for providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts. 

Bergdale (US 20140074578) provides a method for validating a coupon and then associating an identifier or coupon number with the requesting user.

Lavu (US 20140012691) provides a system and method for mobile wallet systems to provide a customer with a checkout experience at a point of sale. 

	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-13, 15-16 & 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 10 & system Claim 19.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A system for processing at least one merchant redemption voucher associated with a merchant and a customer, comprising at least one transaction processing server having at least one processor programmed or configured to: receive, from the merchant, at least one merchant redemption rule; assign the at least one merchant redemption rule to at least one merchant redemption identifier; receive, from an issuer bank system associated with an account identifier, a request to issue the at least one merchant redemption voucher, the at least one merchant redemption voucher generated based at least partially on a request comprising the at least one merchant redemption identifier; in response to receiving the request from the issuer bank system, validate the at least one merchant redemption voucher; associate the at least one merchant redemption identifier with the account identifier in response to validating the at least one merchant redemption voucher; communicate the at least one merchant redemption voucher to a mobile wallet application executing on a mobile device operated by the customer via an electronic wallet provider system;  receive an activation request from the mobile wallet application via the electronic wallet provider system through an Application Programming Interface (API), the activation request comprising the at least one merchant redemption identifier  and a token corresponding to the account identifier associated with the customer; in response to receiving the activation request, automatically validate the activation request based at least partially on the token, the at least one merchant redemption identifier, and a redemption database; in response to validating the activation request, activate the at least one merchant redemption voucher for use by the customer at the merchant by recording, in the redemption database, an indication that the at least one merchant redemption voucher has been activated, the at least one merchant redemption voucher corresponding to the at least one merchant redemption identifier and at least one merchant redemption rule; receive, from a merchant point-of-sale system remote from the at least one transaction processing server, a transaction request associated with a transaction between the customer and the merchant, the transaction request comprising a merchant identifier, a transaction amount, and the account identifier associated with the customer, the transaction request received after activating the at least one merchant redemption voucher; in response to receiving the transaction request, determine if the account identifier is associated with the at least one merchant redemption voucher in the redemption database; determine if the at least one merchant redemption voucher can be processed based at least partially on the at least one merchant redemption rule;56W1339.DOCXPage 2 of 15Application No. 16/612,943 in response to determining that the at least one merchant redemption voucher can be processed, automatically determine a modified transaction amount based at least partially on the transaction amount and the at least one merchant redemption rule; and process the transaction by transmitting the modified transaction amount to the issuer bank system for approval.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of processing a merchant redemption voucher.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The transaction processing server, processor, token, mobile wallet application, electronic wallet provider system, API, mobile device, database, systems, and merchant POS system in Claim 1 are just using generic computer components (in addition to the non-transitory CRM of Claim 19.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – issuer bank system – generic computer components used to implement the judicial exception; Claims 3 & 12 – mobile wallet application - tool used to implement the abstract idea, mobile device – generic computer component; Claims 4 & 13 – database – tool used to implement the abstract idea; Claims 7 & 16 – physical payment card and GUI – which are tools used to implement the abstract idea (mobile wallet & mobile device - similar to Claim 3); Claims 9 & 18 – barcode – which is merely a representation of data; Claim 11 – issuer bank system & transaction processing server - generic computer components used to implement the judicial exception) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ocher (US 20140081729) provides a method for providing customer discounts.

Kuhn (US 20160055513) provides a method for activating offers with a digital wallet application.

Gilman (US 20120271697) provides methods and systems for using a financial transaction card number system of a payment processing network as part of offer and gift distribution, verification and redemption systems.

Beck (US 20130191213) provides a computing apparatus configured to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products, such as UPC codes.

Heitmueller (US 20130211890) provides a computing apparatus configured to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products, such as UPC codes.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695